Citation Nr: 1449315	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of papillary thyroid carcinoma, as due to radiation or herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is currently under the jurisdiction of the Atlanta, Georgia, VA RO.

In December 2013, the Veteran testified by videoconference before the undersigned at a Board hearing; a copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a review of the Veteran's evidence indicates that further development is required.

I.  Social Security Administration Records

In a letter to President Obama, the Veteran indicated that he had applied twice for Social Security Disability Insurance (SSDI) benefits and was denied each time.  The records used in making such determinations, however, may be relevant to the claim on appeal, and an attempt to obtain them should be made on remand.

II.  Development for Non-Ionizing Radiation Exposure with VA Opinion

The Veteran's personnel records establish that he served as a radioman in the Navy, where he worked with communications systems and radio equipment.  He alleges he was exposed to non-ionizing radiation due to transmitter wave frequencies from this equipment.  The Institute of Medicine has determined that naval radiomen are in a group of people who were exposed to microwave radiation.  See Occupational Exposure to Microwave Radiation, INSTITUTE OF MEDICINE OF THE NATIONAL ACADEMIES, (Apr. 5, 2010, 10:37 AM), http://www.iom.edu/Activities/Veterans/ CohortCatalog/Occupational-Exposure-to-Microwave-Radiation-R57.aspx (finding naval radiomen to be in the low exposure group).  Similarly, the United States Court of Appeals for Veterans Claims has taken judicial notice that naval radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997).

Non-ionizing exposure from radio or radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311, which address exposure to ionizing radiation.  The RO has developed the Veteran's claim regarding ionizing radiation exposure, but the Veteran's theory of entitlement to service connection for residuals of papillary thyroid carcinoma, as due to non-ionizing (microwave-type) radiation exposure, has not been fully developed.

On remand, the RO should develop this theory of entitlement, by determining the Veteran's amount of exposure to non-ionizing radiation during service, and by obtaining a medical opinion to resolve the question of etiology.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to obtain the Veteran's records that were used in his SSDI determinations, as well as the determinations themselves, if they exist.

2.  Determine the Veteran's level of exposure to non-ionizing (microwave) radiation during his period as a radioman in the Navy and prepare a memorandum of record describing this information.

3.  After the amount of non-ionizing radiation exposure has been determined, obtain a VA opinion with a physician to determine the etiology of his papillary thyroid carcinoma.  The physician should review the Veteran's claims file, to include any records contained in the electronic file, and provide the following opinion:

Based on the Veteran's service as a radioman in the Navy, and his level of exposure to non-ionizing (microwave) radiation as determined by the Appeals Management Center, is it at least as likely as not (i.e., a 50/50 chance or better) that his papillary thyroid carcinoma (diagnosed in 2008) is related to such in-service exposure?

The physician must provide clear rationale for his or her opinion, and if an opinion cannot be reached, the physician must explain why.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



